DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 327-341 and 347, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendments to the claims clarify the issues of indefiniteness of record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 327-341, 347, and 348, as amended or previously presented, is/are rejected under 35 U.S.C. 103 as being unpatentable over Heffner (WO 2013/049615 A1 pub date:6/4/2013; of record in IDS 11/4/2020) in further view of Anastasov (WO .
Regarding claim 327, Heffner teaches a method for increasing the transduction efficiency of hematopoietic stem or progenitor cells comprising culturing the cells and retrovirus in culture medium comprising a compound that increases prostaglandin EP receptor signaling (p. 89, claim 7).  Heffner teaches that the compound can be PGE2, 16, 16-dimethyl PGE2, or an analogue therefore (p. 89, claims 11 and 12).  Heffner teaches that the retroviral vector can be a lentiviral vector, more particularly an HIV-1 or HIV-2 lentiviral vector (p. 39, paragraph starting line 6).  Heffner also teaches that hematopoietic stem or progenitor cells can be CD34 positive cells (p. 47, last paragraph; and p. 72, 3rd and 4th full paragraph).
Heffner does not teach that the culture comprising a poloxamer having a MW of least 10KDa or a poloxamer having an average MW of polypropylene subunits greater than about 2500Da and comprising greater than about 40% polyethylene oxide.  However, Anastasov teaches a method of transducing target cells that are difficult to transduce comprising contacting the target cell with a retroviral vector and a poloxamer having a MW of 12.8 kDa to about 15kDa.  Further, the method can optionally include combining the poloxamer with a polycationic substance (p. 1, lines 1-5).  For genetic modification of most cells transduction mediated by viral vectors is the method of choice. In particular retroviral vectors, such as for example lentiviral vectors are used (p. 1, lines 19-21).  The target cell according to the invention can be any cell that is targeted for transduction with a viral vector.  Hematopoietic stem cells are also included as a cell for use in the transduction method (p. 4, lines 15-16; p. 5, lines 10-13).  
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing that one could include a poloxamer, such as F108, as taught by Anastasov, to the hematopoietic stem or progenitor cell lentiviral transduction method of Heffner to predictably arrive at the limitations of claim 327.  The artisan would have a reasonable expectation of success because Anastasov teaches that their methods successfully transduce target cells of most types, including hematopoietic stem cells, with lentiviral vectors.  Further, the artisan would be highly motivated to include a poloxamer such as F108 because Anastasov teaches that it significantly enhances lentiviral transduction efficiency with reduced cytotoxicity and maintenance of cell viability.  Thus, Heffner in view of Anastasov renders claim 327 obvious.
Regarding claim 328, Heffner teaches CD34+ or CD133+ hematopoietic stem cells (p. 72, third and fourth full paragraphs).  As such, Heffner in view of Anastasov renders claim 328 obvious for reasons discussed above.  
A-T87Q-globin proteins.  Heffner teaches that the cells transduced can be hematopoietic stem or progenitor cell that hemoglobinpathy, thus have the claimed alleles.  Thus Heffner in view of Anastasov teaches the limitations of claims 329-337, rendering these claims obvious.
Regarding claims 332 and 333, Heffner teaches that when CD34 positive cells are transduced, the vector particles may be induced with the cells using a dose generally in the order of between 1 to 50 MOI (p. 47, last paragraph).  Thus Heffner expressly teaches that lentiviral vector is present at an MOI of about 10 to about 30 MOI as claimed.  As such, Heffner in view of Anastasov teach the limitations of claim 332 and 333 for reasons described above, thus rendering claims 332 and 333 obvious.
Regarding claim 334, Heffner teaches an HIV lentiviral vector as discussed above.  As such, Heffner in view of Anastasov render claim 334 obvious.
Regarding claims 335 and 336, Heffner teaches that the lentiviral vector comprising a modified 5’ LTR, A Psi packaging signal, an RRE RNA export element, a cPPT, a promoter, such as the beta-globulin promoter operably linked to a gene of interest, and a SIN 3’ LTR (p. 7, line 14 to last line; p. 11-16).  Thus Heffner in view of Anastasov render claims 335 and 336 obvious.
Regarding claim 338, Heffner as discussed above teaches the use of lentiviral vector encoding beta-globin variant with the intension of providing therapeutic cells for treatment of allelic profiles that lead to sickling disease.  Heffner does not expressly teaches lentiglobin BB305 or any of the other species claimed.  However, Finotti 
Thus, it would have been obvious to an artisan of ordinary skill at the time to simply replace the lentiviral vector encoding a beta-globin gene in the method of Heffner with an art established equivalent lentiviral vectors, such as lentiglobin BB305, taught by Finotti to predictably arrive at the limitations of claim 338.  An artisan would have a reasonable expectation of success and motivation because Finotti teaches that lentiglobin BB305 and various other species are art described equivalents for treating sickling disease allelic variant and means of transducing HSC with such lentiviral vectors was well established in the art as demonstrated by Heffner.  Thus Heffner in view of Anastasov and Finotti render claim 338 obvious.
Regarding claims 339 and 340, Heffner teaches PGE2 and 16,16-dimethyl PGE2 as discussed above.  Thus Heffner in view of Anastasov render claims 339 and 340 obvious.
Regarding claim 341, Anastasov teaches a poloxamer having an average MW of propylene subunits of at least 2550 or 3250 Daltons and 40 or 50% polypropylene oxide by teaching F108 as described above.  As such, Heffner in view of Anastasov render claim 341 obvious.

Regarding claim 348, Heffner in view of Anastasov teaches the claimed culture as discussed above.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Heffner in view of Anastasov and Finotti. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant traverses this rejection on the grounds that a prima facie case of obviousness requires a combination of elements known in the art, a suggestions of all the elements in a claim and an explicit apparent reasons that would have prompted one of ordinary skill in the art to combine the elements in the way the claimed invention does with a reasonable expectation of success.  Applicant asserts that the skilled person would not be motivated to combine the references as the Office suggests to arrive at the presently claimed invention.  The thrust of the teachings in Heffner is that increased transduction efficiency can be achieved with compounds that increase PGE receptor signaling.  A skilled person would therefore search for alternative or improved compounds that share this functionality of increased PGE receptor signaling for use in a transduction protocol, such as in the abundance of candidate compounds disclosed in 
In response, Applicant’s argument is respectfully not found persuasive because the standard for motivation to combine Heffner with a secondary reference is not the most likely or reasonable avenue a skilled artisan can explore.  A rationale to combine references is also not limited to staying in the same class of compounds.  A motivation to combine the reference requires an explicit, apparent reason that would have prompted one of ordinary skill in the art to combine the elements in the way the claimed invention does with a reasonable expectation of success, as Applicant stated.  As previously stated in the rejection of record, the artisan would be highly motivated to include a poloxamer such as F108 because Anastasov teaches that it significantly enhances lentiviral transduction efficiency with reduced cytotoxicity and maintenance of cell viability.  This is an explicit and apparent reason that would prompt one of ordinary skill to combine Anastasov with Heffner.  Thus the requirements for motivation and overall obviousness were met.
Applicant further submits that one would not have a reasonable expectation of success in combining the cited arts because there is no teaching or suggestion in Anastosov that the claimed poloxamers would increasing transduction in CD34+ hematopoietic stem and progenitor cells.  Anastasov demonstrates that the transduction effects of poloxamers differ across cell types.  For examples Anastasov states that F68 
In response, Applicant’s argument is respectfully not found persuasive because Applicant is not considering the teaching of Anastasov as a whole and is limiting it to narrower embodiments of the examples.  Applicant is overlooking that Anastasov teaches the target cell according to the invention can be any cell that is targeted for transduction with a viral vector.  Hematopoietic stem cells are also included as a cell for use in the transduction method (p. 4, lines 15-16; p. 5, lines 10-13).  Multiple species of poloxamer are taught (p. 6, line 25 to p. 7, line 28).  The inventors in Anastasov have surprising found that poloxamers of the invention significantly enhance the transduction efficiency of retroviral vectors in adherent or suspension target cells without essentially affecting their viability.  For example, using lentiviral vectors it could be shown that the poloxamer designated F108 showed less cytotoxicity than the state of the art transduction enhancer polybrene even at concentrations 100x higher than those of polybrene.  Most surprisingly, the transduction enhancing effect of the poloxamer used is not confined to specific cell types.  Thus Anastasov expressly teaches that hematopoietic stem cells and progenitor are cells expected to benefit from the use a poloxamer during viral vector transduction, improving transduction without impacting viability.  Applicant has not provided any direct evidence from Anastasov or the Hofig et al 2012 that contradicts Anastasov teaching that hematopoietic stem cells should have a reasonable expectation of success with a poloxamer.  As such, Anastasov’s teaching of these embodiments are valid, absent clear evidence to the contrary.
Applicant further submits that Finotti fails to remedy the deficiencies of Heffner and Anastasov  merely teaches  use of lentiviral vectors encoding therapeutic globins or anti-sickling proteins.  
In response, Applicant’s argument regarding Finotti is respectfully not found persuasive because for reasons discussed above Heffner and Anastasov have not been found deficient.  As Applicant acknowledges, Finotti teaches the therapeutic lentiviral vector limitation for which the reference was provided.  Thus the combined art teaches the limitations and renders obvious the claims.
In conclusion, Applicant’s argument were not found sufficient to overcome the rejections of record and thus it is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 327-341, 347, and 348, as amended or previously presented, is/are rejected under 35 U.S.C. 103 as being obvious over Bassan (US 9,988,644 B2 pub date: 6/5/2018; effectively filed:9/30/2011; of record in IDS 11/4/2020) in further view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013) and Finotti (Finotti et al.  Journal of Blood Medicine (2015:6.  Pp69-85).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Bassan has identical teachings to Heffner in the above rejection.  As such, Bassan in view of Anastasov and Finotti render the claims obvious for the reasons discussed above.

Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant traverse this rejection on the same grounds as was stated above against the rejection with Heffner in view of Anastasov and Finotti because the teachings of Bassan are the same as Heffner.  
In response, Applicant’s arguments are respectfully not found persuasive for reasons discussed above and therefore the rejection of record is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 327, 328, 334, 339, 340, 341, 347, and 348 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 19, 26, 38, 45 of U.S. Patent No. 9,988,644 in view of Anastasov (WO 2013/127964 A1 pub date 9/6/2013).
The basis for this rejection is the same as discussed above in the art rejections. 
Regarding instant claim 327, patent claims 1, 19, and 38 teach a method of transducing 34+ hematopoietic stem cells comprising culturing the cells with a lentiviral vector, PGE2, 16,16-dimethyl PGE2, or an analogue thereof.  The patent claims does not teach the inclusion of the claimed poloxamer.  However, Anastasov teaches the inclusion claimed poloxamer, particularly species F108, in lentiviral transduction methods.  As such, it would have been obvious to include the poloxamer of Anastasov in the lentiviral transfection method of patent claims to arrive at the limitations of instant claim 327.  An artisan would have a reasonable expectation of success because Anastosov teaches that successful lentiviral transduction in the present of such poloxamers.  Further an artisan would be motivated to include the poloxamer of 
Regarding instant claim 328, patent claims teach CD34+ cells as discussed above. 
Regarding instant claim 334, patent claims 8, 26, and 45 specify the HIV lentiviral vector as also claimed in instant claim 334.
Regarding instant claim 339, patent claims teach PGE2 as discussed above.
Regarding instant claim 340, patent claims teach 16,16-dimethyl PGE2 as discussed above.
Regarding claims 341, patent claims in view of poloxamer taught by Anastasov as discussed above.
Regarding claim 347, patent claims 1, 19, and 38 in view of Anastasov render the limitations obvious for reasons discussed above.  Anastasov further teaches that the poloxamer lentiviral transduction method can further comprise a polycationic polymer as claimed to further enhance transduction.  Thus patent claims 1, 19. And 38 in view of Anastasov also render claim 347 obvious.
Regarding claim 348, it is drawn to the culture describe in patent claims 1, 19, and 38 further comprising the claimed poloxamer.  Thus these patent claims in view of Anastasov render the culture of claim 348 obvious for reasons already discussed above.


Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant traverse this rejection on the same grounds as was stated above against the rejection with Heffner in view of Anastasov and Finotti because the teachings of Bassan are the same as Heffner.  
In response, Applicant’s arguments are respectfully not found persuasive for reasons discussed above and therefore the rejection of record is maintained.


No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE

Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632